Paulding App. No. 11-97-6. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 24,1997:
“On motion of the appellants to certify a conflict, the judges of this court find that the judgment in this case, upon which they have agreed, is in conflict with the judgment pronounced upon the same question by the Court of Appeals for the Eleventh Appellate District in the case of In re [Omosun] Children (1995), 106 Ohio App.3d 813 [667 N.E.2d 431],
“The rule of law on which the conflict exists is whether the seven-day limit within which a juvenile court must enter its disposition of a child adjudicated as abused, neglected or dependent under R.C. 2151.35 also applies to motions filed by an agency under R.C. 2151.414 prior to the September 1996 amendment to that statute.”
Sua sponte, cause consolidated with 98-50, infra.
F.E. Sweeney, J., dissents.